IN THE SUPREME COURT OF THE STATE OF NEVADA


                     UNITE HERE HEALTH, A MULTI-                           No. 83135
                     EMPLOYER HEALTH AND WELFARE
                     TRUST, AS DEFINED IN ERISA
                     SECTION3(37); AND NEVADA
                     HEALTH SOLUTIONS, LLC, A
                     NEVADA LIMITED LIABILITY
                     COMPANY,
                              Petitioners,                                     FILE
                          vs.
                     THE EIGHTH JUDICIAL DISTRICT                              APR 0 6 2022
                     COURT OF THE STATE OF NEVADA,                           ELIZABETH A. BROWN
                                                                           CLERK OF SUPREME COURT
                     IN AND FOR THE COUNTY OF
                                                                          BY
                     CLARK; AND THE HONORABLE                                   DEPU ast   LERK

                     TIMOTHY C. WILLIAMS, DISTRICT
                     JUDGE,
                              Respondents,
                                and
                     THE STATE OF NEVADA
                     COMMISSIONER OF INSURANCE,
                     BARBARA D. RICHARDSON, IN HER
                     OFFICAL CAPACITY AS RECEIVER
                     FOR NEVADA HEALTH CO-OP,
                              Real Parties in Interest.

                                        ORDER DISMISSING PETITION

                                Pursuant to the stipulation of the parties, and cause appearing,
                     this petition is dismissed. The parties shall bear their own costs and
                     attorney fees. NRAP 42(b).
                                It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BR WN

 SUPREME COURT                                                BY:
        OF
     NEVADA



CLERK'S ORDER

 (Oi 1947 41,142PP
                                                                                           c9g —)0 7 1 0
                     cc:   Hon. Timothy C. Williams, District Judge
                           Bailey Kennedy
                           Lewis Roca Rothgerber Christie LLP/Las Vegas
                           Greenberg Traurig, LLP/Las Vegas
                           Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (0) 1947   41R9.,                                     2